 In the Matter of POTASH COMPANY OF AMERICA,andLOCAL415, INTER-NATIONAL UNION, MINE, MILL & SMELTER WORKERS (CIO)Casego. 16-R-69.3.-Decided November 6, 1943Mr. Stephen Ha? t,of Denver,Colo., for the Company.Messrs. ElmoLewisandClzesley.Smotlterrinon,of Carlsbad,N. Mex.,andMr. Orville Larson,of Miami, Ariz., for the C. 1. 0.Mr. Wallace E. RoyPter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition and amended petition duly filed by Local 415, Inter-national Union, Mine, Mill k-Smelter Workers (CIO), herein calledthe C.I.0., alleging that a question affecting commerce had arisenconcerning the representation of employees of Potash Company ofAmerica, Carlsbad,New Mexico,herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Robert F. Proctor,Trial Examiner.Saidhearing was held at Carlsbad,New Mexico,on October 1, 1943.TheCompany andthe C.I.O. appeared,participated,and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board,makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPotash Company of America is a Colorado corporation authorizedto do business in New Mexico,and is engaged in the business of min.ing, processing,and selling potash products. Its only plant is locates]near Carlsbad,New Mexico.The Company maintains offices in New53 N. L.R. B., No. 76.441 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDYork, N. Y., Atlanta, Georgia, and Denver, Colorado. The principalproduct processed, sold, and delivered by the Company is muriate ofpotash.During 1942, the Company shipped finished products from itsCarlsbad plant, having a value of approximately $10,000,000, to pointsoutside New Mexico. The Company does not' contest the jurisdictionof the Board, and we find it to be engaged in commerce within themeaning of the National Labor Relations Act.H. THEORGANIZATION INVOLVEDLocal 415, International Union, Mine, Mill & Smelter Workers(CIO) is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III. THEQUESTION CONCERNINGREPRESENTATIONIt was stipulated at the hearing that in the month of July 1943 theC. I. O. informed the Company that it represented a majority of theemployees in the unit for which it contends and requested recognitionas the exclusive bargaining representative of such employees.TheCompany refused to grant the recognition requested.A statement of the Field Examiner, introduced into evidence at thehearing, and other evidence in the record, indicates that the C. I. O.represents a substantial number of employees in the unit hereinafterfound appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe petition of the C. I. O. as amended requests a unit composed ofthe following :-All office and clerical employees of the Company at its Carlsbad,,New Mexico, operations, including senior stenographers, juniorstenographers, senior clerks, junior clerks, senior secretary, juniorsecretary, accountants, and junior accountants, but excludingsenior accountants, purchasing agent and his assistant, and allemployees in a supervisory capacity.-The. Company bases its opposition-to the establishment of such abargaining unit on divers grounds. It argues that clerical and officeIThe Field Examiner stated that the C I. O. submitted 6 applications for membershipand 2 assignments for union initiation,all bearing the apparently genuine original signa-tures of persons allegedly employed by the Company.The Company did not submit apay roll for examination but testimony at the hearing indicates that there are 17 em-ployees within the appropriate unit. POTASH COMPANY OF AMERICA443employees, such as those now under consideration,are in an intimateand' confidential. relationship to management to the sameextent, assupervisory employees and, under the doctrine adopted by the Boardin :theMaryland, Drydock Companycase,2may not constitute 'an ap-propriate bargaining unit.The. Company argues further that the'Union, already the recognized collective bargaining representative ofthe,Company's production and maintenance employees, should not beterests and problems from those already represented.Lastly theCompany urges' that the office employees here concerned form aheterogeneous group without common problems and that their inter-ests would best be served by individual bargaining.These arguments have been considered by the Board in earliercases3 'The' decision in theMaryland Drydock Companycase, above,office and clerical employees are not peculiarly affected thereby.Sincethere is nothing in the Act, as interpreted by the Board and the Courts,which,imposes a disability on clerical and office employees in respect torepresentation as distinguished from employees generally, such em-ployeesmay constitute appropriate bargaining units and exercisetheir right under Section 7 to bargain collectively through representa-tives of their, own'choosing and we have frequently so held.4The factthat the representative seeking so to represent is also the representativeof 'a, separate group of employees is of no moment.,'All of the em-ployees in the unit sought by the Union work in the same group ofoffices and their duties are closely integrated.Despite the Company'scontention to the contrary, office and clerical employees may haveinterests and problems made common by their daily associations andemployment and may be permitted to judge for themselves whether ornot to seek solution of these problems and furthering of these in-terests by collective bargaining.While all such employees may haveaccess to confidential information, as .contended by the Company,they are not,. `vith ' the exception described below, recipients of con-fidential information relating to labor relations.While not receding from its general contentions relating to thepropriety of,establishing the unit sought, the Company asserts thatthe 'Union is attempting to describe a unit which will avoid the in-clusion' of certain individuals whom it has been unable to obtainas members.The Company contends that such considerations aloneTwo Senior Accountantswho' are employed in keeping the bookrecords oft the Company concerning sales, purchases, accounts receiv-2Matter of Maryland Drydock Company,49 N. L R. B. 733.3See Matter o f'Babcock&WilcoxCo,52 N.' L R. B 900.4Matter of Chrysler Corporation (Marysville Plant),36 N. L R B 157.5 SeeMatte'ofDraioCorporation,52 N. L R B. 322. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD1able, accounts payable, and the preparation of various cost andfinancial data.One of these, W. H. Bartlett, is assistant to the Com-pany's comptroller and in charge of the office in the absence of thecomptroller.His recommendations as to the discharge of employeeswould be followed by the Company.We find that Bartlett thus pos-sesses supervisory authority and for that reason shall exclude him fromthe unit.The other, C. B. Battiste, performs the same work as Bart-lett but appears to have no supervisory duties.His compensation ishigher than that received by other office employees but we do notregard this, consideration to require his exclusion.We find Battiste tobe an office employee of the Company without supervisory authorityand shall include him in the unit.The Purchasing Agentwho receives requisitions from various de-partment heads and issues purchase orders in consequence thereof.He ascertains the best source of supply for the needs of the Companyand may bind the Company within certain limits.He appears to bea part of the hierarchy of management and there is testimony in therecord that he may possess some supervisory authority.We con-clude that his duties are essentially managerial and for that reasonwe shall exclude him from the unit.The Clerk in, the Purchasing Departmentwho keeps a record of allpurchase orders issued, the status of deliveries, and the matching of in-voices and receiving slips.When conditions permit he performs gen-eral clerical work in the office.Except that his duties are somewhatspecialized, his work is similar to that of other office employees and weshall include him in the unit.Both parties agree to the inclusion ofthe senior secretary.It ap-pears from the record, however, that this employee handles the cor-respondence of officers of the Company and necessarily is the recipientof confidential information concerning labor relations as well as otherbusiness of the company.We have generally adhered to a policy ofexcluding' employees who occupy such a relationship to managementand we shall exclude the senior secretary from the unit here requested.Neither of the parties has made any contention, other than generallyas stated above, with respect to the employees in the remaining cate-gories.We find that,all office and clerical employees of the Companyat its plant near Carlsbad, New Mexico, including senior stenographers,junior stenographers, senior clerks, junior clerks, junior secretary,accountants, junior accountants, C. B. Battiste, and the clerk in thepurchasing department, but excluding W. H. Bartlett, the purchasingagent, the 'senior secretary, and all supervisory employees havingauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act. POTASH COMPANYOF AMERICA445V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collectivebargaining with Potash Companyof America, Carlsbad, New Mexico, an election by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Local 415, InternationalUnion,Mine,Mill & Smelter Workers (CIO), affiliated with the Con-gress of Industrial Organizations, for the purposes of collective bar-gaining.550015-44-vol. 53-30